STATE OF MICHIGAN

                            COURT OF APPEALS



In re CHARLES PORTUS.


PEOPLE OF THE STATE OF MICHIGAN,                            UNPUBLISHED
                                                            December 2, 2014
              Appellee,

v                                                           No. 309197
                                                            Oakland Probate Court
CHARLES PORTUS,                                             LC No. 1976-017337-MI

              Appellant.


Before: GLEICHER, P.J., and SAAD and FORT HOOD, JJ.

SAAD, J. (concurring).

       I concur in the result only.


                                                      /s/ Henry William Saad




                                           -1-